Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 21 claims. Claims 1, 8 and 15 are independent.  Claims 1-21 are examined and rejected by the following detail action.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 8 is rejected on the ground of non-statutory double patenting over claims 1, 4 and 10 of US Patent No. 10402617 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully anticipated in the referenced patent since the referenced patent and the instant application are claiming common subject matter of either claim 1, 4 and 10 of US Patent No. 10402617 B2 and claim 8 of instant application 17/705186 as follows:
Since claims 1, 4 and 10 of the US Patent No. 10402617 B2 are under similar scope of the invention in claim 8 of the instant application, examiner only use one represented claim (i.e. claim 1) of the US Patent No. 10402617 B2 to demonstrate the double patenting rejection.

Instant application
17/705186
Patent 
10402617
Motivation
Re-claim 8

A computing system, comprising: one or more processors; memory; a first housing that includes a primary display; a second housing at least partially containing: (i) a physical keyboard and (ii) a respective key that is adjacent to at least one key of the physical keyboard and the respective key including a fingerprint sensor; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving an input at the respective key; in accordance with a determination that the input at the respective key is an input of a first type, initiating a process for logging out, restarting, and/or powering-off portable computing system; and in accordance with a determination that the input at the respective key is an input of a second type, performing an operation associated with a fingerprint detected by the fingerprint sensor associated with the respective key.
Re-claim 1

A laptop computing device operable in a standby power state and an on power state, the laptop computing device comprising: an upper portion comprising: an upper housing; and a primary display positioned at least partially within the upper housing; a lower portion pivotally coupled to the upper portion and comprising: a lower housing defining an upper surface and an aperture that extends into the upper surface; a keyboard extending along the upper surface and positioned at least partially within the lower housing; a touch-sensitive display positioned within the aperture; and a power button positioned within the aperture and adjacent to the touch-sensitive display, the power button comprising: a button cap defining an exterior surface and configured to pivot away from the touch-sensitive display when pressed; a biometric sensor coupled to the button cap and positioned below the exterior surface; and an electrical switch positioned below the biometric sensor; and a processor in communication with the biometric sensor and the electrical switch, the processor configured to: detect a first press of the power button using the biometric sensor when the electronic device is in the on power state and, in response, trigger an operation to transition the electronic device to the standby power state from the on power state; and detect a second press of the power button using the electrical switch when the electronic device is in the standby power state and, in response, trigger an operation to transition the electronic device to the on power state from the standby power state if biometric data obtained from the biometric sensor matches template data.
None because they are anticipated.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11-12, 14-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (“Wong”, US PG-Pub. 2010/0156595 A1) in view of Choi et al. (“Choi”, US Patent 7239728 B1).
Re-claims 1, 8, and 15,
Wong teaches a method, a computing system and non-transitory computer readable storage medium comprising:
one or more processors, memory, a first housing that includes a primary display, and a second housing at least partially containing: (i) a physical keyboard and (ii) a respective key that is adjacent to at least one key of the physical keyboard and the respective key including a fingerprint sensor (Figs. 1-3, 6, [0035, 0039, 0043, 0045]. Wong describes a laptop computer 31 having processors, memory, the primary display 61 and the control panel 32 is disposed on and integrated with the physical keyboard and the fingerprint sensor scanner 26):
receiving an input at the respective key; in accordance with a determination that the input at the respective key is an input of a second type, performing an operation associated with a fingerprint detected by the fingerprint sensor associated with the respective key (Figs. 1-3, 6, [0043, 0045]. Wong describes the control signal received by a user input on the fingerprint sensor scanner 26 corresponds to a locking or an unlocking command).
Wong does not specifically teach in accordance with a determination that the input at the respective key is an input of a first type, initiating a process for logging out, restarting, and/or powering-off portable computing system.
However, Choi teaches:
in accordance with a determination that the input at the respective key is an input of a first type, initiating a process for logging out, restarting, and/or powering-off portable computing system (Fig. 2, col. 5 lines [22-27]. Choi describes the deeply press user input on the power switch 111a integrated with fingerprint image recognizing unit 111 to power on/off the device).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device structure teachings of Wong with the power button integrated with biometric sensor teaching of Choi to save hardware layout space and convenience operation for users.

	Re-claims 2, 9 and 16,
	in addition to what Wong-Choi teaches in claims 1, 8 and 15, respectively, Wong also teach the method, the computing system and the non-transitory readable storage medium, wherein the respective key is adjacent to a function row of the physical keyboard (Figs. 2-3, [0035, 0039]. Wong describes the fingerprint scanner 26 is adjacent to the function row buttons).

	Re-claims 4, 11 and 18,
	in addition to what Wong-Choi teaches in claims 1, 8 and 15, respectively, Wong also teach the method, the computing system and the non-transitory readable storage medium, wherein the respective key is part of a function row of the physical keyboard.  
 (Figs. 2-3, [0035, 0039]. Wong describes the fingerprint scanner 26 is part of the function row buttons).

Re-claims 5, 12 and 19,
	in addition to what Wong-Choi teaches in claims 1, 8 and 15, respectively, Wong also teach the method, the computing system and the non-transitory readable storage medium, wherein the respective key is in a row of keys (Figs. 2-3, [0035, 0039]. Wong describes the fingerprint scanner 26 is in a row of the function buttons).

Re-claims 7, 14 and 21,
	in addition to what Wong-Choi teaches in claims 1, 8 and 15, respectively, Wong also teach the method, the computing system and the non-transitory readable storage medium, wherein the second housing is a body portion of a laptop that is coupled to a display portion (Fig. 3, [0039]. Wong describes the keyboard housing is coupled to a display of the laptop 31).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Choi, and further in view of Wada et al. (“Wada”, US PG-Pub 2011/0304644 A1).
Re-claims 3, 10 and 17,
Wong-Choi teaches the method, the computing system and the non-transitory readable storage medium in claims 2, 9 and 16, respectively, but Wong fails to teach a method, a computing system and a non-transitory readable storage medium, wherein the respective key is above the function row.
However, Wada teaches:
wherein the respective key is above the function row (Fig. 1, [0035]. Wada describes the power button 14 is arranged above the function row).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device structure teachings of modified Wong with the respective key arranged location teaching of Wada for user easily locate the respective key. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Choi, and further in view of Rais (US PG-Pub 2009/0201254 A1).
Re-claims 6, 13 and 20,
Wong-Choi teaches the method, the computing system and the non-transitory readable storage medium in claims 1, 8 and 15, respectively, but Wong fails to teach a method, a computing system and a non-transitory readable storage medium, wherein the second housing is peripheral keyboard that is detached from the first housing.  
However, Rais teaches:
wherein the second housing is peripheral keyboard that is detached from the first housing (Fig. 8, [0005]. Rais describes the detachable keyboard laptop).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device structure teachings of modified Wong with the detachable keyboard teaching of Rais for user convenience. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145